Citation Nr: 1747310	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-28 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for left knee anterior cruciate ligament tear status post repair with residual scarring.

2.  Entitlement to an effective date earlier than November 14, 2015, for the award of an increased, 10 percent rating for right knee genu recurvatum.

3.  Entitlement to an effective date earlier than September 17, 2001, for the award of a combined 30 percent rating for left knee retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to July 1998.

These matters come before the Board of Veterans Appeals (Board) on appeal of April 2008 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2017, the Veteran submitted a notice of disagreement (NOD) with respect to the rating assigned for her lumbosacral strain, right knee, left retropatellar pain syndrome and sciatica.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the Agency of Original Jurisdiction (AOJ) has acknowledged the NOD, is continuing to develop the claims and will issue the Veteran a Statement of the Case if the claim is not granted in full. As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case. Therefore, these claims remain under the jurisdiction of the AOJ at this time.

The Board notes that, in an August 2017 informal hearing presentation, the Veteran's representative discussed the issue of whether there was administrative error in the March 2014 rating decision, which dropped a 10 percent rating for left knee limitation of extension on the codesheet, resulting in a reduction of the combined rating from 50 to 40 percent without reduction of benefits; or if not, whether the Veteran was afforded proper due process in the decision.  This matter is not before the Board at this time and is referred to the AOJ for development.


FINDINGS OF FACT

1. Left knee anterior cruciate ligament tear status post repair with residual scarring is manifested by a superficial linear scar of less than 39 square centimeters, without objective evidence of pain on examination or other functional impairment.

2.  At the time of the November 2015 claim for increase for right knee genu recurvatum, there was a pending, unadjudicated claim for increased rating for this disability.

3.  The Veteran filed a claim for compensation for left knee retropatellar syndrome on September 17, 2001, and the record contains no statement, communication, or other information from the Veteran prior to this date that can reasonably be construed as constituting a claim of entitlement to an increased rating for left knee disability.  

4.  It is not factually ascertainable that the increase in the Veteran's left knee retropatellar pain syndrome occurred within the one-year period preceding her filing of the increased rating claim on September 17, 2001.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for anterior cruciate ligament tear status post repair with residual scarring are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2017).

2.  The criteria for an earlier effective date of April 19, 2012, for the award of an increased, 10 percent rating for right knee genu recurvatum have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Code 5273 (2017).  

3.  The criteria for an earlier effective date than September 17, 2001, for the award of an increased 30 percent combined disability rating for left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Codes 5256-5262 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Scar

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform evaluation is warranted.

The Veteran's service-connected left knee anterior cruciate ligament tear status post repair with residual scarring is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.

The applicable rating criteria include Diagnostic Code 7801, which provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran filed the instant claim for increased rating for left knee surgical scar in November 2015. 

On VA examination in February 2016, the Veteran reported that she had large scars down the front of the left knee as a result of left anterior cruciate ligament (ACL) reconstruction surgery.  She had 2 pinhole scars on the left knee as a result of arthroscopic knee surgery.  She stated that the ACL scar was numb and tingled at times, with sharp to dull pain.  The arthroscopic scar was numb and tingling, with pain.

The examiner noted a linear scar measuring 9 centimeters by .8 centimeters.  No superficial, non-linear or deep, non-linear scars were identified.

No scar was painful, unstable, or both painful and unstable.  The examiner specifically indicated that no pain was noted on examination.

On VA knee examination in May 2017, the examiner noted that the Veteran had a linear scar on the anterior left knee measuring 9 centimeters by 1 centimeter.  There was no objective evidence that the scar was painful, unstable, had a total area equal to or greater than 39 square centimeters, or was located on the head, face or neck.

The examiner indicated that the scar did not cause limitation of function.   No other pertinent physical findings, complications, conditions, signs and/or symptoms were indicated.

The examiner diagnosed left knee anterior cruciate ligament tear, status post repair with surgical scar.

A September 2017 VA treatment report indicates a finding of left knee well-healed surgical scar.

Here, the Board finds that a compensable rating for the scar associated with the anterior cruciate ligament tear repair is not warranted.

In so finding, the Board observes that the scar is not shown to affect an area or areas exceeding 6 square inches (39 sq. cm). Accordingly, a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, regardless of whether the scar is deep or superficial.

Under Diagnostic Code 7804, a 10 percent rating is warranted for a painful or unstable scar.  In this case, the scar is not shown to be unstable and the VA examiners both indicated that there was no pain associated with the scar.  

In considering whether the Veteran would be entitled to evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that such an evaluation is not warranted given that there is no other impairment associated with the scar.  While there is impairment associated with the related knee disability such as limitation of motion and instability, the Veteran has been assigned a separate rating for this impairment, and it is not impairment associated with the scar, itself.  

To the extent that he contends that a higher, compensable rating should be assigned based on the pain and numbness associated with the scar, the Board notes that a veteran is competent to report symptoms that she experiences at any time. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which her scar associated with her ACL repair is being evaluated.  To the extent that she reports that the scars are painful or numb, she is competent. However, we find the examination reports detailing that the scars are not painful with no other related impairment to be more credible and more probative. As such, the Board finds the examination report to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.

For the foregoing reasons, the Board concludes that a compensable rating for the disability is not warranted.

The Board notes the appellant's contention to the extent that she should be awarded a 20 percent rating for the disability from April 2012.  In a previous Board decision issued in September 2015, the Board determined that a 10 percent rating was warranted from February 2007 to April 2012; however, a compensable rating was denied from April 2012.  This decision was effectuated in a September 2015 rating decision.  While the Board acknowledge the Veteran's contention that her rating should not have been reduced at that time, the September 2015 determination of the Board, effectuated in the September 2015 rating decision, is not subject of the current appeal.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that a compensable rating for left knee anterior cruciate ligament tear status post repair with residual scarring is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

II.  Earlier Effective Date

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

Otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).

A. Genu Recurvatum

In an October 2010 rating decision, the RO granted a separate, 10 percent rating for right knee genu recurvatum.  An effective date of June 14, 2010 was assigned, the date of VA examination showing diagnosis of right knee genu recurvatum was diagnosed, which represented the date entitlement arose.

In February 2012, the Veteran filed a claim for increased compensation for her right and left knee disabilities.  In June 2012, the RO sent a notice letter to the Veteran indicated that she may submit additional evidence, but her case may be decided after 30 days from the letter.

In a July 2012 rating decision, the RO determined that the condition had improved, given that recent VA examination results showed no genu recurvatum, and assigned a 0 percent rating for the disability, effective April 19, 2012.  

A July 2012 report of general information reflects the Veteran called the RO to check on the status of her February 2012 claim.  The RO representative assisting the Veteran noted that the July 2012 rating decision was issued over a week before the 30-day period from the notice letter would have expired.  The claim was to be reestablished and allowed time for all evidence to be submitted.
 
In a written correspondence dated 2 weeks later in July 2012, the Veteran requested that her claim for compensation for her left and right knee degenerative joint disease and osteoarthritis be reconsidered considering that there were additional VA treatment records that needed to be reviewed.  The Veteran continued to submit medical evidence and statements supporting her claims for increased ratings for her knees.

The Board notes that the RO issued rating decisions in March 2014 and September 2015 pertaining to ratings assigned for both knees; however, the issue of right knee genu recurvatum was not addressed in these decisions.

In November 2015, the Veteran filed a VA Form 21-526EZ, Application for Disability Compensation, requesting an increased for right knee genu recurvatum.

In a February 2016 rating decision, the RO awarded an increased, 10 percent rating for right knee genu recurvatum, effective the November 18, 2015 date of receipt of claim.

In her February 2016 notice of disagreement, the Veteran contended that she was seeking an effective date of April 19, 2012 for right knee genu recurvatum because the condition had not improved and should not have been decreased from 10 to 0 percent.  She noted that she did not receive notification of the decision until September 2015, and therefore was not given an opportunity to appeal the decision.

In sum, the record reflects that the Veteran filed a claim for compensation in February 2012; while the Veteran's genu recurvatum disability was addressed in July 2012, the RO essentially indicated to the Veteran that a new decision was to be issued given that the Veteran had not been afforded the requisite time to submit additional information.  She asked for reconsideration of her claims in July 2012 and continued to submit evidence and statements in support of her claim.  However, her genu recurvatum disability was not adjudicated.  Thus, at the time the Veteran filed her claim for compensation for increased rating for genu recurvatum in November 2015, there was a pending, unadjudicated claim for increased rating for right knee genu recurvatum.

As such, the Board finds that an effective date of the date of receipt of claim, is warranted.  However, given that the 10 percent rating was in effect until April 19, 2012, the Board finds that the Veteran is entitled to an earlier effective date of April 19, 2012 for the award of an increased, 10 percent rating for genu recurvatum.

The Board has considered whether an effective date earlier than April 2012 is warranted; however, a 10 percent rating was in effect since June 14, 2010. Accordingly there is no basis to award an earlier effective date on the basis that an application for increased was received within one year of the date as of which it is ascertainable that an increase in disability has occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126-27.

Therefore, the Board concludes that the preponderance supports a finding of an effective date of April 19, 2012, but not earlier, for the grant of an increased, 10 percent rating for right knee genu recurvatum is warranted.


B.  Combined 30 Percent Rating for the Left Knee

In July 1998, the Veteran filed a claim for compensation for bilateral anterior knee pain.  In a December 1998 rating decision, the RO granted service connection for bilateral retropatellar pain syndrome.  A noncompensable rating was assigned, effective July 9, 1998, the day following the Veteran's discharge from service.  The Veteran was notified of this decision and of her appellate rights in a January 1999 notification letter.

The Veteran did not perfect an appeal as to this matter, and new and material evidence was not received within the one-year appeal period following the decision. Thus, the July 1998 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156 , 20.1103.

The next communication from the Veteran is an Application for Compensation stamped as received on September 17, 2001, indicating that she was seeking compensation for retropatellar pain syndrome, tendonitis, and fluid and cartilage drainage.

In a January 2002 rating decision, the RO assigned an increased 10 percent rating for left retropatellar pain syndrome, and continued the noncompensable rating for right retropatellar pain syndrome.  The Veteran appealed this decision to the Board.  In July 2006, the Board remanded the claims for additional development.

In a December 2007 decision, the Board determined, among other things, that the criteria for a combined 30 percent rating for left retropatellar pain syndrome on the basis of limitation of motion and lateral instability, prior to October 9, 2002, were met.

In April 2008, the RO issued a rating decision effectuating the Board's decision and assigning a 30 percent combined evaluation for the left knee from September 17, 2001.  The Veteran has appealed the September 17, 2001 effective date of the evaluation.

In her April 2008 notice of disagreement, the Veteran noted that she filed her initial claim in 1998 and appealed the December 1998 decision only to be denied again.  She contended that the effective date should go back to 1998.  On her VA Form 9, Appeal to the Board dated in August 2009, the Veteran reported that the military rated her as 20 percent disabled when she was discharged, and she would not have settled for less than that.  She noted that she knew she appealed the 1998 decision as she received two denials before she was awarded 10 percent.   She contended that the fact that she filed a claim upon her exit from service on the same issue appealed should be grounds for granting her claim.

The Board has considered these statements and carefully reviewed the claims file.  The record reflects that, following the Veteran's July 1998 claim for compensation, the RO issued a rating decision in August 1998 pertaining to Chapter 31 vocational rehabilitation benefits.  As noted above, the RO then issued a rating decision in December 1998 awarding service connection for bilateral retropatellar syndrome.  There is simply no communication of record subsequent to the December 1998 rating decision, and prior to the September 17, 2001 claim.

Accordingly, the Board finds that there was no communication that can be reasonably construed as a claim for increase (or as a notice of disagreement with the 1998 rating decision) for this disability prior to September 17, 2001.

Thus, the remaining question is whether it is factually ascertainable that the increase in the Veteran's left knee disability occurred within the one-year period preceding her filing for an increased rating on September 17, 2001.  To the extent that the Veteran generally alleges that the extent of her left knee symptoms were significant since service in 1998 and thus was existent many years prior to this claim, if true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of the current disability status more than one year prior to the filing of the increased rating claim on September 17, 2001.  Harper, 10 Vet. App. at 126-27.  Otherwise, there is no medical evidence of record for the one-year period prior to September 2001. Thus, the Board finds that it is not factually ascertainable that the increase in the Veteran's left knee disability occurred within the one-year period preceding her filing of an increased rating claim on September 17, 2001.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    


ORDER

Entitlement to a compensable rating for left knee anterior cruciate ligament tear status post repair with residual scarring is denied.

An effective date of April 19, 2012 for the award of an increased, 10 percent rating for right knee genu recurvatum is granted.

Entitlement to an effective date earlier than September 17, 2001, for the award of a combined 30 percent rating for left knee retropatellar pain syndrome is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


